Citation Nr: 0925864	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  05-20 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether a declaration of forfeiture of eligibility for VA 
benefits under the provisions of 38 U.S.C.A. § 6103(a) 
against the Veteran was proper.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that determined 
that the Veteran had forfeited his eligibility to VA 
benefits.  In August 2007, the Veteran testified before the 
Board at a hearing that was held at the RO.

In a December 2007 decision, the Board determined that the 
declaration of forfeiture of eligibility for VA benefits 
under the provisions of 38 U.S.C.A. § 6103(a) against the 
Veteran was proper.  The Veteran appealed the decision 
denying the claim to the United States Court of Appeals for 
Veterans Claims (Court).  In a February 2009 Order, the Court 
remanded the claim to the Board for readjudication in 
accordance with a Joint Motion for Remand.


FINDINGS OF FACT

1.  The Veteran submitted index cards dated from December 
1969 to April 1977 executed by Dr. Jose Siazon which 
purported to demonstrate that he had treated the Veteran for 
hypertension and epilepsy on an intermittent basis between 
1969 and 1977.  

2.  It is not clear beyond a reasonable doubt that at the 
time the index card records were created, the Veteran was 
aware that those records were not true and correct records of 
treatment received between December 1969 and April 1977, and 
that the contents of the records were accordingly falsified.  


CONCLUSION OF LAW

The statutory criteria for forfeiture of the Veteran's 
rights, claims, and benefits under the laws administered by 
VA have not been met beyond a reasonable doubt.  38 U.S.C.A. 
§ 6103 (West 2002); 38 C.F.R. §§ 3.901, 3.905 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Any person who knowingly makes or causes to be made, or 
conspires, combines, aids, or assists in, agrees to, arranges 
for, or in any way procures the making or presentation of a 
false or fraudulent affidavit, declaration, certificate, 
statement, voucher, or paper, concerning any claim for 
benefits under any of the laws administered by the Secretary, 
shall forfeit all rights, claims, and benefits under all laws 
administered by the Secretary (except laws relating to 
insurance benefits).  38 U.S.C.A. § 6103(a). 

"Fraud" is an act committed when a person knowingly makes or 
causes to be made or conspires, combines, aids, or assists 
in, agrees to, arranges for, or in any way procures the 
making or presentation of a false or fraudulent affidavit, 
declaration, certificate, statement, voucher, or paper, 
concerning any claim for benefits under any laws administered 
by VA (except laws relating to insurance benefits).  
38 C.F.R. § 3.901(a).

A forfeiture action is an adversarial process initiated by 
VA.  Such an adversarial process requires the application of 
a "beyond a reasonable doubt standard" to declare a 
forfeiture.  That standard of proof is much higher than the 
typical claims adjudication standard.  The "beyond a 
reasonable doubt" standard is a higher standard of proof than 
the "clear and unmistakable evidence (obvious or manifest)" 
standard required to rebut the presumption of aggravation or 
the "clear and convincing evidence" standard required to show 
actual employability in reducing a rating of 100 percent.  
Trilles v. West, 13 Vet. App. 314 (2000); 38 C.F.R. 
§§ 3.306(b); 3.343(c) (2008).  

VA must determine whether the evidence establishes beyond a 
reasonable doubt that the appellant knowingly made or caused 
to be made false or fraudulent statements concerning a claim 
for benefits.  The determination of whether the appellant 
knowingly submitted false or fraudulent evidence to VA is a 
question of fact.  Macarubbo v. Gober, 10 Vet. App. 388 
(1997).

Whoever knowingly makes a false or fraudulent affidavit 
concerning any claim for benefits under the laws administered 
by VA (except for insurance benefits) shall forfeit all 
rights, claims, and benefits under all laws administered by 
VA (except insurance benefits).  38 U.S.C.A. § 6103(a); 38 
C.F.R. § 3.901(a).

Forfeiture will not be declared until an individual has been 
notified by VA of the right to present a defense and notice 
of the specific charges, a detailed statement of the evidence 
supporting the charges, citation and discussion of the 
applicable statute, the right to submit a statement or 
evidence within 60 days either to rebut or explain, and the 
right to a hearing within 60 days.  38 C.F.R. § 3.905(b).  In 
this case, the record indicates that VA followed all 
procedural notification requirements. VA Adjudication 
Procedure Manual, M21- 1, Part IV, Ch. 36 (Apr. 3, 1992), and 
Change 135 (Apr. 6, 2001), and Change 147 (Nov. 5, 2001), and 
Change 192 (Feb. 26, 2004).

The burden of proof is upon VA to show that forfeiture is 
supported by the evidence beyond a reasonable doubt.  Trilles 
v. West, 13 Vet. App. 314 (2000).

The Veteran filed his initial claims for service connection 
for epilepsy and hypertensive cardiovascular disease in April 
1991.  In support of his claims, he submitted six index cards 
dated from December 1969 to April 1977 executed by Dr. Jose 
Siazon which purported to demonstrate that he had treated the 
Veteran for hypertension and epilepsy on an intermittent 
basis between 1969 and 1977.  His claims were denied in a 
Board decision dated in March 1995, on the basis that the 
evidence did not show that the Veteran had developed epilepsy 
or hypertensive cardiovascular disease during service, or 
that either had manifested within the first year after his 
separation from service.  The Veteran was notified of the 
decision, but failed to perfect an appeal.  He applied to 
reopen his claim in August 1998.  The Veteran was informed 
that in order to reopen his claim he should submit new 
medical evidence showing that epilepsy and hypertensive 
cardiovascular disease were incurred or aggravated by his 
military service, or that the diseases were diagnosed within 
the presumptive period following his discharge from military 
service.

In December 1998, the Veteran, in support of his application 
to reopen his claim, submitted a statement from Dr. Jose 
Siazon, in which Dr. Siazon stated that he had treated the 
Veteran for hypertension and epilepsy between 1969 and 1977.  
In response, the RO requested that Dr. Siazon submit the 
original records of his treatment of the Veteran.  In January 
1999, Dr. Siazon replied that all original records had 
already been forwarded to the RO.  Indeed, prior to the March 
1995 Board decision, the Veteran had submitted index cards 
dated from December 1969 to April 1977 executed by Dr. Jose 
Siazon which purported to demonstrate that he had treated the 
Veteran for hypertension and epilepsy on an intermittent 
basis between 1969 and 1977.  With no further evidence 
received from the Veteran, the RO declined to reopen his 
previously denied claim in an April 1999 rating decision.  In 
June 1999, the Veteran submitted an additional statement from 
Dr. Siazon, dated in June 1999.  In this statement, Dr. 
Siazon reported that he had treated the Veteran for epilepsy 
and hypertension as far back as 1969.  The RO again declined 
to reopen the Veteran's claims in a June 2000 rating 
decision.  The Veteran submitted his notice of disagreement 
as to the decision, along with photocopies of the index cards 
submitted prior to the last final decision.  

In August 2002, VA submitted the index cards to the office of 
the Inspector General for analysis as to the date 
authenticity of the purported records.  The investigation 
determined that the entries on each card were produced by a 
single black ballpoint pen, the ink for which did not become 
commercially available until August 1979, after the alleged 
dates of treatment.

In November 2002, the Veteran submitted an October 2002 
affidavit sworn by Dr. Siazon, in which Dr. Siazon again 
stated that he had treated the Veteran as far back as 1969.  
Dr. Siazon additionally stated that sometime during the 
1990's, the Veteran had requested copies of his medical 
records, and, in his desire to help the Veteran, he 
reconstructed, in one sitting, the Veteran's medical records 
on index cards.  The cards represented the dates of 
treatment, as far as the doctor was able to recall.  Most of 
the doctor's original records of treatment had been 
destroyed.

In a January 2003 letter to VA, the Veteran acknowledged that 
Dr. Siazon had reconstructed his records in one sitting, 
using a single black ink Parker 61 pen.  However, he stated 
that neither he nor the doctor had any intention of 
falsifying any evidence.  When he had submitted the records, 
he had believed them to be genuine and authentic.  The 
Veteran reiterated this in August 2007 testimony before the 
Board, and added that because Dr. Siazon had lost his 
original records, he had an obligation to recreate such 
records of treatment in connection with the Veteran's claim 
for VA benefits.  

In February 2004 testimony before the RO, Dr. Siazon 
testified that the index cards demonstrating treatment dated 
from 1969 to 1977 were reconstructed.  He admitted that the 
cards had been created from memory, in one day.  He stated 
that he was able to recall the specific dates of treatment, 
and the conditions for which he had treated the Veteran 
because a friend had introduced the Veteran to him, and he 
had treated him on numerous occasions, with the effect that 
he was able to recall such specifics many years later.  
Significantly, however, when questioned as to the address of 
the clinic where he provided the Veteran such treatment, 
Dr. Siazon was unable to recall the address.  The Veteran 
testified that everything stated by Dr. Siazon was true.  
However, he stated that when he initially asked Dr. Siazon 
for the records in the 1990's, he did not ask Dr. Siazon to 
reconstruct any records, but rather to provide the originals.  
Instead, the doctor had provided the index cards showing 
treatment as far as he could recall, noting that his other 
records had been lost.  However, at the time he received the 
index cards from Dr. Siazon, he believed them to be the 
original treatment records.

The Board is obligated to determine the credibility and 
probative value of all evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the Veteran.  38 U.S.C.A. § 7104(d) (West 2002); 
Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. 
App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).  The Board has 
the authority to "discount the weight and probity of evidence 
in the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997); Hayes v. Brown, 5 Vet. App. 
60 (1993) (it is the responsibility of the Board to assess 
the credibility and weight to be given the evidence); Wood v. 
Derwinski, 1 Vet. App. 190 (1992).

In this case, the evidence does not establish beyond a 
reasonable doubt that the Veteran knowingly submitted false 
and fraudulent evidence to VA in connection with his claim 
for benefits.  Although the six index cards which purport to 
demonstrate Dr. Siazon's treatment of the veteran for 
hypertension and epilepsy on an intermittent basis between 
1969 and 1977 have been determined to be inauthentic, it is 
not clear beyond a reasonable doubt that the Veteran was 
aware that Dr. Siazon had reconstructed the records at the 
time the Veteran submitted the records to VA.  While the 
Veteran later acknowledged that Dr. Siazon reconstructed the 
records, it is not clear beyond a reasonable doubt that he 
knew that the records were not originals prior to Dr. 
Siazon's October 2002 affidavit in which he admitted that he 
had reconstructed the records in one day with a single pen.

The Board accordingly concludes that the evidence does not 
show beyond a reasonable doubt that the Veteran knowingly 
submitted fraudulent medical evidence in support of his 
claim.  Forfeiture of any VA benefits to which he might have 
been entitled under 38 U.S.C.A. § 6103 was therefore not 
proper.  


ORDER

The declaration of forfeiture against the Veteran under 
38 U.S.C.A. § 6103 was not proper and the Veteran's appeal to 
remain eligible for VA benefits is granted.

____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


